     Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

KEDRIC BIAS                                                         CIVIL ACTION

VERSUS                                                              NO. 20-1433

EMPLOYERS MUTUAL CASUALTY
COMPANY, ET AL.                                                     SECTION: “B”(1)

                                ORDER AND REASONS

     Before       the    court are         defendant      Estate    of     Byron    Lee

Sanford’s motion to dismiss pursuant to Rule 12(b)(2) of the

Federal    Rules    of    Civil      Procedure,     (Rec.   Docs.    10,    16),    and

plaintiff Kedric Bias’s unopposed motions to substitute (Rec. Doc.

16) and to appoint (Rec. Doc. 17).


     For    the    reasons      discussed        below,   defendant’s      motion    to

dismiss    is   GRANTED    and plaintiff’s motions            to substitute         and

appoint are DENIED.


I.   FACTS AND PROCEDURAL HISTORY

     On August 15, 2019, Byron Lee Sanford, a Mississippi resident,

was driving a vehicle that belonged to defendant Paul’s Discount

Glass & Tire, Inc. when he struck the rear end of plaintiff Kedric

Bias’s vehicle on Interstate-12 eastbound in St. Tammany Parish,

Louisiana.      (Rec.    Doc.   16    at   1).      Unfortunately,       Mr.   Sanford

subsequently died from accident-related injuries. Id. Plaintiff

then filed suit in state court on April 24, 2020 against defendants

the Estate of Byron Lee Sanford (the “Estate”), Paul’s Discount
      Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 2 of 7



Glass & Tire, Inc., and Employers Mutual Casualty Company (“EMC”)

for personal injuries he sustained during the accident. (Rec. Doc.

1-2). Plaintiff served the pleadings on the Estate pursuant to

Louisiana’s long arm statute 1 via Certified Mail 2, which the Estate

received and accepted on May 4, 2020. (Rec. Doc. 7 at 2). On May

13, 2020, defendant EMC removed this case to the United States

District Court for the Eastern District of Louisiana pursuant to

diversity jurisdiction under 28 U.S.C. § 1332. (Rec. Doc. 1).


      On August 28, 2020, the Estate moved to dismiss the claim

against it for lack of personal jurisdiction and/or insufficient

service of process. (Rec. Doc. 10). This court granted plaintiff’s

motion to continue the submission date for the motion to dismiss

until November 25, 2020. (Rec. Doc. 15). Plaintiff responded to

the motion dismiss and subsequently moved to substitute, (Rec.

Doc. 16), and filed a motion to appoint an “attorney at law” to

represent the Estate on November 17, 2020. (Rec. Doc. 17). The

Estate    never   filed   a   response   and   the   motions   were   deemed

unopposed.


II.   PARTIES’ CONTENTIONS

      In its motion to dismiss, the Estate alleges that under

Louisiana Law, an estate is not a legal entity and not the proper


1
 La. Rev. Stat. 13:3201 et seq.
2
  The signature and printed name of the agent that received and accepted
service is illegible. See Rec. Doc. 7-1.
      Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 3 of 7



party in this lawsuit. (Rec. Doc. 10-1 at 1). Therefore, the Court

lacks personal jurisdiction over the Estate and there was no

service on the Estate. Id. at 2. The Estate argues that the proper

party in this matter is the succession representative. Id.


      In response to the Estate’s motion to dismiss, plaintiff

Kedric Bias does not refute that the succession representative is

the proper party to sue but alleges that there is no appointed

representative of the Estate and no succession has been opened.

(Rec. Doc. 16 at 4). Accordingly, plaintiff asks this Court to

appoint an attorney at law to represent the Estate and substitute

that representative as the proper party in place of the Estate.

Id. at 5. Plaintiff further contends that the appointment of

a nondiverse attorney does not destroy diversity jurisdiction.

Id.


III. LAW AND ANALYSIS

      Federal courts sitting in diversity cases are to apply state

substantive law and federal procedural law. Hanna v. Plumer, 380

U.S. 467, 465 (1965) (citing Erie R. Co. v. Tompkins, 304 U.S. 64

(1938). Federal Rules of Civil Procedure Rule 17(b) provides that

the capacity to be sued is determined “for an individual who is

not   acting    in   a   representative    capacity,     by   the    law   of   the

individual’s domicile; … for all other parties, by the law of the

state   where    the     court   is   located.”   Fed.   R.   Civ.    P.   17(b).
     Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 4 of 7



Therefore, federal law relies on state law to determine if a party

can be named as a defendant to a lawsuit.


     In its motion to dismiss, the Estate argues, and plaintiff

agrees, that the proper party to this lawsuit is the succession

representative.     (Rec.   Doc.      10-1).      Louisiana   Code   of   Civil

Procedure Article 734 provides that the succession representative

is the proper party in an action to enforce an obligation of the

deceased while the succession “is under administration.” La. C.

Civ. P. art. 734. The Supreme Court of Louisiana places the burden

on the plaintiff to determine whether or not the succession of a

defendant has been opened and whether there was a succession

representative in existence, and (if not) to initiate proceedings

to   open   the     succession      and    have     the   proper     succession

representative appointed and subsequently named as the defendant

in the personal injury matter. State through DOTD v. Estate of

Davis, 572 So. 2d 39, 43 (La. 1990).


     However, this court finds that the succession representative

is not the proper party to this litigation. While plaintiff has

not provided      any evidence 3 to prove whether a           succession has

already been opened for Byron Lee Sanford, he does contend in his



3
 For example, in United States   v. Juneau, the government filed the affidavit
of an alleged long-time friend   of the deceased to show Douglas Juneau’s
succession was never “opened,”   and that he has heirs. United States v.
Juneau, 1:18-CV-00603, 2018 WL   3357359, at *1 (W.D. La. July 9, 2018).
    Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 5 of 7



motion to appoint that the succession has not been opened and no

succession representative has been appointed to his estate. (Rec.

Doc. 17-1 at 3). Article 734 applies while the succession “is under

administration.” Under a plain reading of this provision, if no

succession has been opened, as it is argued in this case, then the

article is inapplicable.


     Moreover,   plaintiff’s    counsel   asserts   he    “was   unable   to

locate any federal court cases specifically addressing who might

be considered a proper party defendant, under Louisiana Law, other

than an already existing ‘succession representative…’” (Rec. Doc.

17-1 at 3). But Louisiana law explicitly provides a specific

framework for service upon a deceased non-resident defendant. See

La. Rev. Stat. 13:3474 and 13:3475. Byron Lee Sanford                was a

Mississippi   resident   driving   on   a Louisiana      highway when     the

accident with plaintiff occurred and he died before plaintiff

brought this action. The non-resident motorist statute provides

that:


     In the event of the death of such non-resident before service
     of process upon him, any action or proceeding growing out of
     such accident or collision may be instituted against the
     executors or administrators of such deceased non-resident, if
     there be such, and if not, then against his heirs or legatees,
     and service may be made upon them as provided in R.S. 13:3475.
     Process against the defendant or defendants, the non-
     resident, his executors or administrators, if there be such,
     and if not, then against his heirs or legatees, or the
     liability insurer of such vehicle, as the case may be, shall
    Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 6 of 7



     be of the same legal force and validity as if served upon
     such defendant personally. La. Rev. Stat. 13:3474.

La. Rev. Stat. 13:3475 then explains how service is to be made by:

     Serving a copy of the petition and citation on the secretary
     of state, or his successor in office, and such service shall
     be sufficient service upon the defendant, the nonresident,
     the executors or administrators of the deceased nonresident,
     if there be such, and if not, then against his heirs or
     legatees, or the nonresident liability insurer of the
     vehicle, as the case may be; provided that notice of such
     service, together with a copy of the petition and citation,
     is forthwith sent by the plaintiff by registered mail or
     certified mail with receipt requested … is filed in the
     proceedings before judgment can be entered against the
     defendant. La. Rev. Stat. 13:3475.

     It is unclear who “accepted service” on behalf of the Estate

when plaintiff sent a certified petition and citation to the

decedent’s former home address and whether plaintiff followed the

instructions of La. Rev. Stat. 13:3475. Regardless, the Estate of

Byron Lee Sanford is not the proper party to this litigation under

Louisiana law and plaintiff may not be able to substitute a proper

party listed in La. Rev. Stat. 13:3474. Rule 25 of the Federal

Rules of Civil Procedure states:


     If a party dies and the claim is not extinguished, the court
     may order substitution of the proper party. A motion for
     substitution may be made by any party or by the decedent’s
     successor or representative. If the motion is not made within
     90 days after service of a statement noting the death, the
     action by or against the decedent must be dismissed.
      Case 2:20-cv-01433-ILRL-JVM Document 18 Filed 03/31/21 Page 7 of 7



In his motion to substitute, plaintiff provides no case law to

support an argument that a party may use Rule 25 to substitute a

party that was improper from the onset of the action, nor does he

provide case law to support the contention that Rule 25 may be

used when the party dies before the action commences. Further

briefing would be necessary.


IV.   CONCLUSION

      Accordingly,


      IT IS ORDERED that plaintiff is given thirty days to amend

the complaint and make service of process on the proper

party according to Louisiana Revised Statute 13:3475, or face

dismissal for failure to timely comply without further notice;


      IT IS FURTHER ORDERED that defendant Estate of Byron Lee

Sanford’s motion to dismiss (Rec. Doc. 10) is GRANTED; and


      IT IS FURTHER ORDERED that plaintiff’s motions to substitute

(Rec. Doc. 16) and to appoint (Rec. Doc. 17) are DENIED.



      New Orleans, Louisiana this 30th day of March, 2021



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
